BY THE COMMISSION.
The commission by its designated examiner, J. J. Daniel, held a public hearing on this application, pursuant to due notice, on November 26, 1956 at the New Courthouse Annex, Pensacola.
By this application Gulf & Southern Transportation Co., Inc., of Flomaton, Alabama, seeks a “for hire” permit authorizing the operation of an auto transportation company as a heavy hauler in West Florida within a radius of 250 miles of Pensacola. The applicant seeks authority to haul under said permit creosoted piling, timber and poles, pipe, concrete products such as concrete piling, beams, blocks and septic tanks, also contractors’ materials and equipment including machinery, bulldozers, cranes, draglines, boilers, tanks and heavy steel shapes and other heavy machinery and equipment of such size, shape and weight as to require special equipment such as pole trailers, machinery trailers and special equipment for loading and unloading and transporting.
The evidence produced by the applicant at the hearing including testimony by its own officers and public witnesses showed that the authority sought herein is not for a “for hire” permit but for an auto transportation company engaged in common carriage. The testimony of the public witnesses related to a recurring need as opposed to a single, casual and non-recurring need.
Counsel for protestants moved to dismiss the application on the ground that the testimony related to an application for authority for a certificate of public convenience and necessity to operate an auto transportation company engaged in the common carriage of heavy hauling, and not for a “for hire” permit. The application filed with the commission upon which this hearing was . scheduled and notice was given was for a “for hire” permit.
The motion to dismiss is granted, and the application for a “for hire” permit bearing docket. #4666-FH is dismissed.